     Case 1:18-cv-00650-DAD-SKO Document 44 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH LOPEZ,                                       No. 1:18-cv-00650-NONE-SKO (PC)

12                       Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS AND GRANTING
                                                          DEFENDANT’S MOTION FOR SUMMARY
14    MORELOCK,                                           JUDGMENT

15                       Defendant.                       (Doc. Nos. 33, 43)

16

17          Plaintiff Elijah Lopez is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 8, 2020, defendant Morelock filed a motion for summary judgment on the

21   grounds that plaintiff failed to exhaust his administrative remedies prior to filing suit as required.

22   (Doc. No. 33.) Plaintiff filed an opposition on September 14, 2020, (Doc. No. 38), to which

23   defendant filed a reply on September 29, 2020, (Doc. No. 42).

24          On January 27, 2021, the assigned magistrate judge issued findings and recommendations,

25   recommending that defendant’s motion for summary judgment be granted. (Doc. No. 43.) The

26   magistrate judge found that plaintiff failed to properly exhaust administrative remedies prior to

27   initiating this action, and that he failed to meet his burden of showing that such remedies were

28   unavailable to him. (Id. at 5-7.) The findings and recommendations were served on plaintiff and
     Case 1:18-cv-00650-DAD-SKO Document 44 Filed 03/08/21 Page 2 of 2


 1   provided that objections thereto may be filed within 21 days. (Id. at 8.) Plaintiff has not filed any

 2   objections and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on January 27, 2021, (Doc. No. 43), are

 8                  adopted in full;

 9          2.      Defendant’s motion for summary judgment for failure to exhaust administrative
10                  remedies, (Doc. No. 33), is granted; and,

11          3.      The Clerk of the Court is directed to assign a district judge to this action for

12                  purposes of closure and to close this case.

13   IT IS SO ORDERED.
14
        Dated:     March 8, 2021
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
